Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 1 of 18 PageID #: 640




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

  TAYLA GREENE                                        CIVIL ACTION NO. 3:20-CV-00578

  VERSUS                                              JUDGE TERRY A. DOUGHTY

  DAKOTA DEMOSS, ET AL                                MAG. JUDGE KAYLA D. MCCLUSKY


                                   MEMORANDUM RULING

         The issue before this Court is whether a Protective Order, in the form of a gag order,

  should be implemented prohibiting Plaintiff Tayla Greene (“Tayla”) and her attorneys and

  associates of her attorneys’ law firm from making extrajudicial statements.

         Pending here is a Motion for Protective Order [Doc. No. 76] filed by Defendant Darby

  Hollingsworth (“Hollingsworth”), in her capacity as Tutrix for her minor son, G.H. Memoranda

  in Support of Hollingsworth’s Motion for Protective Order have been filed by Defendants Kory

  York (“York”) [Doc. No. 82], Dakota Demoss (“Demoss”) [Doc. No. 83], John Clary (“Clary”),

  Floyd McElroy (“McElroy”), and John Peters (“Peters”) [Doc. No. 84].

         On August 4, 2021, the Associated Press (“AP”) filed a Motion to Intervene [Doc. No.

  85] in this proceeding for the limited purpose of opposing the Defendants’ Motion for Protective

  Order. An Order allowing the intervention was signed on August 10, 2021 [Doc. No. 89].

         An Opposition [Doc. No. 87] was filed by Tayla, Individually and as Administrator of the

  Ronald Greene Estate on August 5, 2021. A Reply [Doc. No. 91] was filed by Hollingsworth on

  August 12, 2021.

         For the reasons set forth herein, Hollingsworth’s Motion for Protective Order is

  GRANTED.
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 2 of 18 PageID #: 641




  I.         BACKGROUND

             On May 6, 2020, Tayla filed a Complaint [Doc. No. 1] as a result of the death of her

  father, Ronald Greene (“Ronald”), which occurred on or about May 10, 2019. Tayla alleges that

  Defendant DeMoss, who was a Trooper for the Louisiana State Police, attempted to stop Ronald

  as a result of a traffic violation. Ronald did not stop, which resulted in a high-speed chase that

  went from Monroe, Louisiana into Union Parish, Louisiana. Ronald crashed his vehicle, and

  other Defendants, Peters, Clary, McElroy, Chris Hollingsworth1 (“C. Hollingsworth”), York, and

  Christopher Harpin (“Harpin”) arrived on the scene.

             DeMoss, Peters, Clary, McElroy, C. Hollingsworth, and York are alleged to be law

  enforcement officers with the Louisiana State Police. Harpin is alleged to be a deputy law

  enforcement officer with the Union Parish Sheriff’s Office. Tayla alleges that after the crash,

  Ronald surrendered, but that Defendants used lethal force against him, resulting in his death.

             Defendants maintain that Ronald’s death was caused by crash-related blunt force chest

  trauma that resulted in a fractured sternum and ruptured aorta. Defendants further maintain they

  were required to use force to restrain Ronald for their own personal safety and for the safety of

  the public.

             Therefore, the central issue in this case is the cause of Ronald’s death. The in-custody

  death of Ronald has generated extensive media coverage. Hollingsworth alleges that Tayla’s

  attorneys have seized every opportunity to use the extensive media coverage to disparage the

  character, reputation, and credibility of the Defendants. Hollingsworth seeks a gag order in this

  case prohibiting Tayla and her attorneys, and associates, from making disparaging and

  provocative public statements about the character, reputations, and credibility of the other parties



  1
      Chris Hollingsworth, the husband of Darby Hollingsworth, died in an automobile accident on September 22, 2020.
                                                           2
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 3 of 18 PageID #: 642




  in this litigation. Hollingsworth alleges that such extrajudicial statements by Tayla’s attorneys

  and associates will undermine the Defendants’ right to a fair trial.

         The AP filed an Opposition, [Doc. No. 90], stating the gag order is unnecessary for the

  attorneys, who are bound by Rule 3.6 of the Louisiana Rules of Professional Conduct.

  Alternatively, the AP maintains the request is overbroad, and requests that if a gag order is

  issued, it be narrowly drawn. Tayla filed an Opposition [Doc. No. 87] to the Motion for

  Protective Order, arguing that the public has benefited from this publicity due to the

  investigation of this incident having been reopened, and that a gag order violates their First

  Amendment right of free speech. Additionally, Tayla’s attorneys maintain they are not violating

  Rule 3.6 of the Louisiana Rules of Professional Conduct because Rule 3.6(b)(6) allows an

  attorney to state “a warning of danger concerning the behavior of a person involved where there

  is reason to believe that there exists the likelihood of substantial harm to an individual or to the

  public interest.”

  II.    LAW AND ANALYSIS

         The theory of our judicial system is that the conclusions to be reached in a case will be

  induced only by evidence and argument in open Court, and not by any outside influence, whether

  of private talk or public print. Patterson v. Colorado, 205 U.S. 454, 462 (1907). Few, if any,

  interests under the Constitution are more fundamental than the right to a fair trial by “impartial”

  jurors, and an outcome affected by extrajudicial statements would violate that fundamental right.

  Gentile v. State Bar of Nevada, 501 U.S. 1030, 1075 (1991).

         Legal trials are not like elections, to be won through the use of the meeting-hall, the

  radio, and the newspaper. Bridges v. California, 314 U.S. 252, 271 (1941).

         Cases are too often tried in newspapers before they are tried in court, and the cast of

  characters in the newspaper trial too often differs greatly from the real persons who appear at the
                                                    3
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 4 of 18 PageID #: 643




  trial in court, and who may have to suffer its distorted consequences. Pennekamp v. Florida, 328

  U.S. 331, 363 (1946) (Frankfurter, J. Concurring).

         This is just a sample of U.S. Supreme Court cases discussing the right to an impartial jury

  and the danger of extrajudicial statements influencing the jury. These cases were decided long

  before the internet, Twitter, Facebook, You-Tube, twenty-four-hour cable news stations and the

  many ways that now exist to influence the jury venire with extrajudicial statements.

         It is now more important than ever to safeguard the right to a fair trial. In U.S. v. Brown,

  218 F.3d 415 (5th Cir. 2000), the Fifth Circuit set the standard for regulating attorneys and

  parties with a gag order. The Court held that a gag order of the attorneys and the parties does not

  violate the parties and attorneys First Amendment right of free speech if the extrajudicial

  commentary by those individuals would present a “substantial likelihood” of prejudicing the

  Court’s ability to conduct a fair trial. In adopting the “substantial likelihood” test, the Fifth

  Circuit used the test found in ABA Model Rule 3.6, which is also incorporated in the Louisiana

  Rules of Professional Conduct.

         A.      Substantial Likelihood of Prejudice

         Defendants ask this Court to impose a gag order on Tayla and her attorneys prohibiting

  extrajudicial comments about the Defendants which disparages the character, reputation, and

  credibility of the Defendants in this proceeding and/or which will have a substantial likelihood of

  materially prejudicing the Defendants’ right to a fair trial. This case will be tried by a jury in the

  Western District of Louisiana, Monroe Division. The jury venire will be drawn from the

  parishes of Ouachita, Lincoln, Caldwell, East Carroll, Franklin, Jackson, Madison, Morehouse,

  Richland, Tensas, Union, and West Carroll.

         Hollingsworth argues that Tayla’s attorneys have seized any and every opportunity to use

  the press to their full advantage, and if allowed to continue, this will result in a “carnival
                                                     4
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 5 of 18 PageID #: 644




  atmosphere” around this case. Hollingsworth argues that attorneys Ronald Haley (“Haley”),

  Mark V. Maguire, (“Maguire”) and S. Lee Merritt (“Merritt”) are bound by Rule 3.6. Numerous

  examples were given:

           (1) A May 26, 2021 tweet on Twitter by S. Lee Merritt,2 Esq. (who has over 78,000

  followers and is running for Attorney General of the State of Texas) promoting an anti-law

  enforcement officer protest to be held on the steps of the Louisiana State Capital on May 27,

  2021. In the tweet, Merritt tweeted: “What we know about the murder of Ronald Greene

  requires immediate and specific action. Louisiana State Police officers York, DeMoss and Clary

  must be arrested and held accountable.”

           (2) On May 19, 2021, Merritt retweeted a post by Dan Pereira which stated: “Ronald

  Greene was murdered in 2019 by white police officers in Louisiana!! The police LIED, which

  they do all the time, about how he died! The video footage is very disturbing! I saw enough to

  convict all the Officers like Derek Chauvin!! #RonaldGreene #Maddow.”

           (3) A May 20, 2021 tweet from Merritt states: “#Ronald Greene’s murder by Louisiana

  State Troopers exposes the institutional corruption that prevents police accountability. A pattern

  of police violence, open lies, official ratification and injustice.”

           (4) At a Justice 4 Ronald Greene rally on May 27, 2021 both Merritt and Haley spoke.

  Merritt stated:3

         “A human being was killed in the state of Louisiana. He was murdered on the side
         of the road.” (Quoted text begins at 1:07:05).

         “How many of you saw the video? It was an actual happening, we’re not here
         theoretically, we are not here about what could have been or should be, we are
         saying a man was murdered in the state of Louisiana, which is a state in the country

  2
    Merritt is not attorney of record but is alleged to also be bound by Rule 3.6(d) as a partner in Maguire’s law firm,
  McEldrew, Young, Purtell & Merritt.
  3
    https://wgno.com/news/louisiana/watch-live-justice-rally-for-ronald-greene-at-louisiana-state-capitol/
                                                             5
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 6 of 18 PageID #: 645




           of the United States and when someone is murdered, there is something that ought
           to happen.” (Quoted text begins at 1:07:13).

           “The reason we don’t have an arrest is because the elected officials that you all
           selected, that we selected through our vote, has said yeah that’s the rules but, or
           else what.” (Quoted text begins at 1:08:40).

           “They are questioning you, about what your resolve... they want to know what
           you’re gonna do about it. You know it was a crime. You know there was no
           justification for the use of force. You know that a family is injured, and we are
           diminished by his death. And they want to know what you’re gonna do about it.”
           (Quoted text begins at 1:08:55).

           “I’m actually not here for a fancy speech. I’m here to march and to stand with the
           community. I’m over speeches. (Quoted text begins at 1:08:25).

           “A real person, her son, [pointing to Ronald’s mother] was murdered by state
           agents.” (Quoted text begins at 1:08:30).

           I know how to litigate. We’re doing that. But listen. If they kill my brother, if they
           kill my five beautiful children, there are consequences.” (Quoted text begins at
           1:09:51).

           “I am telling the community right now that the NAACP, ACLU, and the new Black
           Panther Party that supports me everywhere I go, that we now have a responsibility.
           I don’t give a damn about their system. Civil rights have been disbanded in
           Louisiana, because we know under the rules of civil rights if someone is killed
           there is an arrest, well it’s been two years and they do not plan to make an arrest.
           Or else what?” (Quoted text begins at 1:10:01).

           I cannot tell the State of Louisiana or the community of Baton Rouge what to do.
           But whatever you all say to do, we got your back. (Quoted text begins at 1:10:45).

             Additionally, Hollingsworth attached a photo of members of the New Black Panther

  Party standing guard, clad in black, wearing masks, and armed with AR-15 rifles. [Doc. 76 Exh.

  1 p. 11].

             Haley also spoke at the rally. He stated:4




  4
      https://wgno.com/news/louisiana/watch-live-justice-rally-for-ronald-greene-at-louisiana-state-captiol/
                                                              6
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 7 of 18 PageID #: 646




            I’ve been practicing law for 13 years. I’m about to put my 1L hat on and talk
            about the code of criminal evidence. Just a little bit. I’m gonna school you a little
            bit. You see, there’s a statute in the State of Louisiana that covers murder. The
            gist of what that statute says is, if you specifically inflict great bodily harm or
            have the specific intent to kill and someone dies that is murder. (Begin at 1:13:25)

            “Now much was made about the bullshit autopsy, I’m sorry I had to curse, that
            was done on Ronnie Greene...wanna talk about some cocaine delirium, and some
            alcohol, and what he ate for breakfast the day before, and who he talked to on the
            phone, and somehow that played into his state of emotions were. Nah, I ain’t here
            for all that.” (Begin at 1:14:27)

            “The world saw on those nine videos, that were released, how Ronnie Greene
            died. Did it look like cocaine? Did it look alcohol? Did it look like a damn car
            accident? What did it look like? [Crowd chants “Murder!”]. And what do we do
            with murderers. [Crowd chants “lock them up!”] (Begin at 1:15:00).

            (5) Attached as Exhibit 1 to Hollingsworth’s Motion, is a May 26, 2021 letter by Merritt,

  on behalf of Plaintiff, addressed to Louisiana Governor Jon Bel Edwards, setting forth Plaintiff’s

  allegations, and offering to negotiate a settlement through an in-person meeting with Governor

  Edwards.

            Hollingsworth argues that should these actions continue, we can expect coordinated

  rallies and protests around the trial of this case potentially like the George Floyd/Derek Chauvin

  trial.5

            (6) WAFB News interview, Merritt, Haley, and Maguire state:6

            The question that we have, as representatives of Ronald Greene’s family is, is
            murder illegal in the state of Louisiana? (Quoted text begins at 0:11).

            “Kory York, Dakota Demoss, and James Clary are criminals. (Quoted text begins
            at 1:52).

            “What we saw...was the murder of a man in the State of Louisiana”. (Quoted text
            begins at 5:22).

  5
    Hollingsworth also argues that Tayla’s attorneys promote their involvement of both George Floyd and Ronald
  Greene investigations on their firm website. https.//www.stopexcessiveforce.com
  6
    https://www.facebook.com/Channel9Baton Rouge/videos/529132025117512/? tn =K-R
                                                         7
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 8 of 18 PageID #: 647




          Let’s be clear. This is murder. (Quoted text begins at 5:41).

          At this press conference, Tayla attended, and Ronald’s mother and sister spoke.

          (7) National interview of Merritt on ABC News. Merritt stated:7

          “No one has delivered any specific action,” Merritt said. “We believe in equal
          protection under the law. And we know if a white citizen, a fellow police officer,
          the governor’s child, had met the same end that Ronald Greene met, there would
          be action by now.”

          (8) Nationally, on CNN, Haley is quoted as saying:8

          "Everyone that put their hands on Ronald Greene should be arrested and two
          minutes after they are arrested, anyone that participated in the cover-up should
          follow them right into the jail cell," Haley told CNN.

          Haley said Saturday that the troopers "took it upon themselves to be judge, jury
          and executioner."

          What makes sense to us would be a charge of homicide on the officers that put
          their hands on Ronald Greene, and we want those also that participated in the
          cover-up that night and subsequently afterward to face punishment as well,"
          Haley told CNN on Thursday.”

          (9) Nationally on ABC News and, internationally on Al Jazeera, Haley is quoted as

  saying:9 10

          “Make no mistake: Ron Greene was murdered at the hands of Louisiana State
          Police.”

          (10) In a television news interview on KNOE (located in the city where the trial will be

  held), Merritt stated:11




  7
    https://abcnews.go.com/US/wireStory/capitol-rally-planned-death-man-police-custody-77941530
  8
    https:/www.cnn.com/2021/05/22/US/ronald-greene-louisiana-video-Saturday/index.html
  9
    https://abcnews.go.com/US/wireStory/capitol-rally-planned-death-man-police-custody-77941530
  10
     https://www.aljazeera.com/news/2021/5/27/rights-activists-charge-police-who-murdered-ronald-greene
  11
     Quoted text begins at 1:32: https://www.knoe.com/2020/09/18/west-monroe-family-still-demanding-justice-after-
  in-custody-death/
                                                         8
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 9 of 18 PageID #: 648




          “Although we are now thoroughly convinced of what we eventually put into that
          complaint that there was extreme misconduct involved in Ronald Greene’s
          murder and that people need to go to jail and the system needs to change.”

          (11) A Facebook® post linking the KNOE interview, Mr. Merritt stated:12

          Ronald Greene was murdered by Louisiana State Troopers over a year ago. They
          lied about the chase. They lied about the arrest. They lied about his cause of
          death. Local prosecutors knew they were lying and for one year did nothing. This
          is why we need federal oversight for all in custody deaths and officer involved
          shootings.

          (12) Television news interview on KTVE, (also located in the city where the trial

          will be held) Merritt stated:13

          What this video done and all this being in the view of the public, it really shows
          us, especially as the degree of conspiracy and cover-up comes to light, is how
          truly systemic police violence is. That Ronald Greene was beat to death on the
          side of the road on May 10th 2019, not because he was some bad guy or because
          officers 15 have a tough job, but because it’s their policy that if someone runs
          from the police it shows them what they perceive to be that form of disrespect.
          They’re allowed by the supervisors, they’re allowed by the system to use this
          form of gratuitous violence to punish them, and it’s that kind of violence,
          systemic violence that is sanctioned by the state that we really need to have
          specific policies to deal with.

          (13) On global internet news site “Democracy Now!” Merritt stated:14

          Yeah, John Bel Edwards, who’s paid lip service to the Black Lives Matter
          movement, for the students at places like Louisiana State University. His father is
          a sheriff. His grandfather was a sheriff. He signed in the Blue Lives Matter
          legislation that made it a hate crime to target police officers in Louisiana. And his
          actions have shown that he’s willing to go to bat for law enforcement but has
          failed to take concrete steps to really remedy very real issues of violence, mass
          incarceration and systemic racism within the Louisiana State Police Department.

          So, again, he’s moved towards the Black community with lip service, especially
          over the last year, but in terms of tangible, concrete results, we’ve seen very little.

  12
     https://www.facebook.com/Lee-Merritt-Esq-229680694170570/videos/ronald-greene-was-murdered-by-
  louisiana-state-troopers-over-a-year-ago-they-lied-/331715928153015/
  13
     Quoted statements begin at 3:05: https://www.myarklamiss.com/news/local-news/watch-ktves-bode-brooks-sits-
  down-with-ronald-greenes-family-attoney/
  14
     https://www.democracynow.org/2021/5/24/ronald_greene_louisiana_police_arrest_death
                                                        9
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 10 of 18 PageID #: 649




          And we’re looking for specific actions in this case, including him instructing the
          attorney general to vigorously prosecute these men for the local state charges, and
          participating fully with a federal review of his state police — not only this troop,
          but the culture within the Louisiana State Troopers Office generally.

          And I don’t think I’ve seen a more graphic example of the continuation of the
          slave culture than this scene. It invokes the images of slave catchers hunting down
          a runaway slave. And it’s really from that spring that this culture drew from. You
          had to punish runaway slaves in places like Louisiana, if they ran, to send an
          example to other enslaved persons that they’re not allowed to run, or they would
          receive this kind of violence. That culture, that training is still alive and well
          today, in a way that I think a lot of Americans will find very off-putting, but it
          hasn’t gone anywhere in the hundreds of years that this culture has set in.

          And this troop is notorious for brutality in the region. The officers who were
          involved in this violence went on, after the death of Ronald Greene, to participate
          in the brutalization, and even death, of other members of the Louisiana
          community. You mentioned in your opening that one of the officers, Dakota
          DeMoss, is facing criminal charges, but not as it relates to the murder of Ronald
          Greene or even the aggravated assault of Ronald Greene, but for a completely
          separate incident. That is also true of Chris Hollingsworth. Before he passed
          away, it was discovered that he had other incidents of violence attached to him
          that the leadership structure in Louisiana helped to cover up for.

          (14) On a nationally televised NBC interview, Merritt stated:15

          “It invokes the image of what you might imagine how slave catchers looked when
          hunting down a runaway slave.”

          (15) A May 23, 2021 tweet by Merritt on Twittter® stated:16

          “Understand running away from the plantation was a crime—just like it was a
          crime when #RonaldGreene ran from the police. U.S. Court’s carved out
          ‘justifications’ for police use of force when ‘suspects’ run.”

          (16) May 23, 2021 tweet by Merritt on Twitter® stated:17

          “That’s because this is their policy. If a black man runs, you get to beat him.”



  15
     Quoted text begins at 1:11 on the NBC news video at: https://www.nbcnews.com/news/us-news/louisiana-police-
  unit-probed-over-black-driver-arrests-after-death-n1270283
  16
     [Doc. No. 76 p.17]
  17
     [Doc. No. 76 p.17]
                                                       10
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 11 of 18 PageID #: 650




            (17) May 28, 2021 tweet by Merritt on Twitter® stated:18

            “Louisiana’s elected officials response to the truth being revealed about the
            murder of #Ronald Greene shows to just how far we still have to go. The crime
            itself was heartbreaking but the failure of leadership is epidemic.”

            (18) In a Channel 9 television interview, Merritt stated:19

            “We’re asking for families to be disruptive, disruptive in whatever way that fits
            their lifestyle. We cannot continue with business as usual, someone was
            murdered, someone died, he was a meaningful member of this family.”

            (19) Movant points to other tweets and interviews too numerous to list.

            B. Court Rules

            Every attorney permitted to practice in the Western District of Louisiana is required to be

  familiar with the Court rules. LR 83.2.8W, Uniform Rules for District Courts. To govern

  attorney conduct, the U.S. Western District of Louisiana adopted the Rules of Professional

  Conduct of the Louisiana State Bar Association. LR 83.2.4W, Uniform Rules for District

  Courts.

            Rule 3.6 of the Louisiana Rules of Professional Conduct, which governs Trial
            Publicity, provides:

            (a)     A lawyer who is participating or has participated in the investigation or
                    litigation of a matter shall not make an extrajudicial statement that the
                    lawyer knows or reasonably should know will be disseminated by means
                    of public communication and will have a substantial likelihood of
                    materially prejudicing an adjudicative proceeding in the matter.

            (b)     Notwithstanding paragraph (a), a lawyer may state:

                    (1)     the claim, offense or defense involved and, except when
                            prohibited by law, the identity of the persons involved;
                    (2)     information contained in a public record;
                    (3)     that an investigation of a matter is in progress;

  18
       [Doc. No. 76 p.18]
  19
       https://www.facebook.com/Channel9BatonRouge/videos/529132025117512/?_tn_=K-R (Quote begins at 22:04)
                                                       11
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 12 of 18 PageID #: 651




                      (4)      the scheduling or result of any step in litigation;
                      (5)      a request for assistance in obtaining evidence and information
                               necessary thereto;
                      (6)      a warning of danger concerning the behavior of a person
                               involved, when there is reason to believe that there exists the
                               likelihood of substantial harm to an individual or to the public
                               interest; and
                      (7)      in a criminal case, in addition to subparagraphs (1) through
                               (6):
                               (i) the identity, residence, occupation and family status of the
                               accused;
                               (ii) if the accused has not been apprehended, information
                               necessary to aid in apprehension of that person;
                               (iii) the fact, time and place of arrest; and
                               (iv) the identity of investigating and arresting officers or
                               agencies and the length of the investigation.

             (c)      Notwithstanding paragraph (a), a lawyer may make a statement that a
                      reasonable lawyer would believe is required to protect a client from the
                      substantial undue prejudicial effect of recent publicity not initiated by the
                      lawyer or the lawyer's client. A statement made pursuant to this paragraph
                      shall be limited to such information as is necessary to mitigate the recent
                      adverse publicity.

             (d)      No lawyer associated in a firm or government agency with a lawyer
                      subject to paragraph (a) shall make a statement prohibited by paragraph
                      (a).

             Tayla’s attorneys of record, Haley and Maguire are bound by Rule 3.6. Additionally,

  Hollingsworth argues that Merritt is a partner associated in Maquire’s Philadelphia, Pennsylvania

  law firm, McEldrew, Young, Purtell & Merritt, and is therefore specifically bound by Rule 3.6

  and Rule 3.6(d).20

             Rule 3.6 is derived from the ABA Model Rules of Professional Conduct.

             Comment 5 to ABA Model Rule 3.6 states:




  20
       Merritt was also identified as Tayla’s attorney in many of the interviews and videos.
                                                             12
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 13 of 18 PageID #: 652




           “[t]here are…certain subjects that are more likely than not to have a material
           prejudicial effect on a proceeding, particularly when they refer to a civil matter
           triable to a jury,” including:

           the character, credibility, reputation or criminal record of a party, suspect in a
           criminal investigation or witness, or the identity of a witness, or the expected
           testimony of a party or witness;”

           C.     Jurisprudence

           Trial courts have an affirmative constitutional duty to minimize the effects of prejudicial

  pretrial publicity. Gannett Co. v. DePasquale, 443 U.S. 368, 378 (1979).

           The beneficiaries of this duty include not only the defendant in a given trial, but other

  defendants as well, such as co-defendants in the same case, or defendants in related cases, whose

  fair trial rights might be prejudiced by the extrajudicial statements of other trial participants. The

  vigilance of trial courts against the prejudicial effects of pretrial publicity also protects the

  interest of the public and the state in the fair administration of justice. United States v. Noriega,

  917 F.2d 1543, 1549 (11th Cir. 1990) (per curium).

           This duty comports with the constitutional status of all First Amendment freedoms,

  which are not absolute but instead must be applied in light of the special characteristics of the

  relevant environment. Tinker v. Des Moines Indep. Community, School Dist. 393 U.S. 503, 514

  (1969). Although litigants do not surrender their First Amendment rights at the courthouse door,

  those rights may be subordinated to other interests that arise in the context of both civil and

  criminal trials. Seattle Times v. Rhinehart, 467 U.S. 20, Fn. 18 (1984).

           A gag order directed at trial participants, and not the press, is evaluated under a less

  stringent standard than gag orders on the press. U.S. v. Brown, 218 F.3d 415, 425 (5th Cir.

  2000).


                                                     13
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 14 of 18 PageID #: 653




             Limitations on First Amendment freedoms must be no greater than are essential to the

  protection of the particular governmental interests involved. Procunier v. Martinez, 416 U.S.

  396, 413 (1974).

             D.      Application

             In this case, which involves a potential gag order directed at trial participants (not the

  press), this Court finds that there is a substantial likelihood that, if allowed to continue,

  extrajudicial commentary by Tayla, and her attorneys, would prejudice the Defendants’ ability to

  have a fair trial in this case.

             As noted in Comment 5 to ABA Model Rule 3.6, there are certain subjects that are more

  likely than not to have a material prejudicial effect on civil proceeding to be tried to a jury,

  which includes character, credibility, reputation, or criminal record, of a party. U.S. ex rel

  Stewart v. Louisiana Clinic, 2002 WL 32850 at 2 (E.D. La. Jan. 10, 2002).

             As indicated above, Rule 3.6 of the Louisiana Rules of Professional Conduct21 (which

  governs “Trial Publicity”), prohibits a lawyer or a lawyer associate in a firm with a lawyer

  participating in the litigation of a case from making an extrajudicial statement that the lawyers

  know, or reasonably should know will be disseminated by means of public communication and

  will have a substantial likelihood of materially prejudicing the case.

             This case is to be tried before a civil jury. Extrajudicial statements by Tayla’s attorneys

  (and associates) that the Defendants “murdered” Ronald, that the Defendants are “criminals,”

  referring to the Defendants as “slave catchers,” referring to unrelated criminal charges against

  the Defendants, are references to the items prohibited by Rule 3.6. They are more likely than not



  21
       Adopted by the U.S. Western District of Louisiana L.R. 83.2.4W
                                                          14
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 15 of 18 PageID #: 654




  to have a material prejudicial effect on this proceeding. None of these statements would be

  admissible at trial.

          The sheer number of interviews, press conferences, (national, state, and local) tweets, etc.

  also weigh in favor of a finding that these, and future extrajudicial statements, if allowed to

  continue, would be substantially likely to prejudice the Defendants’ right to a fair jury trial.

          Many of the extrajudicial statements are racially divisive and promote violence. Tayla’s

  attorneys have attempted to compare this case to the George Floyd/Derek Chauvin trial which

  invoked rioting in Minneapolis, Minnesota in 2020. Additionally, the attorneys have referenced

  the Defendants as “slave catchers” and compared Ronald’s flight to a runaway slave. Telling

  crowds that the attorneys and the new Black Panther Party has their back, whatever they decide

  to do about it, comparing this case to the George Floyd/Derek Chauvin trial, asking families to

  be disruptive, accusing the Defendants of murder, and continually attempting to make this case

  about race are clearly attempts to incite violence.

          The attorneys for Tayla have demonstrated a desire to use every possible media

  opportunity to gain an advantage and to promote a settlement. Further extrajudicial statements

  would materially prejudice the ability to conduct a fair trial. Extrajudicial statements would

  likely increase the closer this case gets to trial, which would also increase the chances of tainting

  the jury venire. Most, if not all, of the extrajudicial statements made by Tayla’s attorneys would

  not be admissible at trial.

          Attorneys for Tayla argue that a gag order would infringe on their First Amendment right

  of free speech. A litigant’s First Amendment rights can be subordinated to the right to a fair

  trial. U.S. v. Brown, supra. Tayla’s attorneys’ second argument is that they are not bound by


                                                   15
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 16 of 18 PageID #: 655




  Rule 3.6 of the Louisiana Rules of Professional Conduct because Rule 3.6(b)(6) allows the

  attorneys to make these extrajudicial statements. Rule 3.6(b)(6) allows attorney to state “a

  warning of danger concerning the behavior of a person involved, when there is reason to believe

  that there exists the likelihood of substantial harm to an individual or to the public interest.”

  Tayla’s attorneys’ extrajudicial statements are not a warning. They are a judgment. Statements

  referring to Defendants as “murderers,” “slave-catchers,” and statements of the Defendants’

  unrelated arrests, suggestions of jailtime for Defendants, settlement offers, and statements

  suggesting violence can in no way be permissible under Rule 3.6(b)(6).

          Every person who exercises a right to a jury trial in the United States of America has a

  right to a fair trial by impartial jurors. Although Tayla and her attorneys have First Amendment

  rights, these rights are not absolute. First Amendment rights may be subordinated to other

  interests in the context of a civil trial, which in this case, is the Seventh Amendment right to a

  trial by jury in a civil case.   The extrajudicial commentary by Tayla and her attorneys would

  present a “substantial likelihood” of prejudicing the Court’s ability to conduct a fair trial. A gag

  order will be ordered in this case.

          E.      Narrowness of the Order

          The limitation on First Amendment freedoms must be “no greater than is essential to the

  protection of the particular governmental interest involved. Procunier v. Martinez, 416 U.S.

  396, 413-14 (1974).

          The order also must give clear guidance regarding the type of speech that an individual

  may not utter. Smith v. Goguen, 415 U.S. 566, 572-73 (1974).




                                                    16
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 17 of 18 PageID #: 656




          Additionally, a Court is to determine whether other precautionary steps (change of venue,

  jury sequestration, voir dire questioning and/or emphatic jury instructions) could be used as

  alternatives to a gag order. Sheppard v. Maxwell, 384 U.S. 333, 362-63 (1966).

          First, this Court will consider other alternatives to a gag order. Due to this intense local,

  state, and nationwide publicity, this Court believes that a change of venue, jury sequestration,

  intense voir dire questioning, or emphatic jury instructions would not be enough. This case is

  not even set for trial. Tayla’s attorneys have engaged in any and every media opportunity

  available to promote this case. This case will likely attract media attention wherever it is moved,

  especially local media attention. There is a substantial likelihood that extrajudicial comments

  will be more numerous closer to trial and will, therefore, undermine the Defendants’ right to a

  fair trial. The alternative measures will not adequately protect the Defendants right to a fair trial.

          The AP suggests that a gag order involving the attorneys is not necessary because the

  attorneys are already subject to Rule 3.6 of the Louisiana Rules of Professional Conduct. While

  that should be true, it is not here. Tayla’s attorneys have engaged in consistent violations of Rule

  3.6. In their Opposition [Doc. No. 87] Tayla’s attorneys show no remorse and no intention to

  stop these extrajudicial statements. As cited by Hollingsworth in her Reply [Doc. No. 91, p7] in

  a July 29, 2021 article on myarklamiss.com,22 Haley is quoted as saying “I just don’t understand.

  Why can’t we get into what’s right and what’s wrong? Wait to hear our response, we’re going to

  keep pushing.” This response makes it even clearer that a gag order is needed to protect the

  Defendants’ right to a fair trial. Tayla’s attorneys either don’t understand Rule 3.6, or do not




  22
    Entitled “Ronald Greene Family’s Attorney Says He WILL NOT BE Silenced Following AG’s Office Gag Order
  Request.”
                                                     17
Case 3:20-cv-00578-TAD-KDM Document 92 Filed 08/13/21 Page 18 of 18 PageID #: 657




  care what it says. A Protective Order is necessary so this Court can address further violations

  with sanctions.

  III.   CONCLUSION

         For the reasons set forth herein, IT IS ORDERED that Hollingsworth’s Motion for

  Protective Order [Doc. No. 76] is GRANTED in accordance with the terms and limitations set

  forth in the attached Order.

         MONROE, LOUISIANA this 13th day of August 2021.



                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  18
